DETAILED ACTION
Applicant: LIANG, Felix; BRANDS, Hartmut; HAWES, Kyle; HOY, Leslie D.; PRESTON, Jeffrey Robert; FLEETWOOD, Stephen W.; SMITH, Jason K.; WAGGONER, Matthey D.; & VERITY, Jeffrey A.
Assignee: FLIR Detection, Inc.
Attorney: Greg J. Michelson (Reg. No.: 44,940)
Filing: Amendment filed 18 January 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are currently pending before the Office.  Claims 1, 4-6, 11, and 14-16 have been amended to fix dependency issues and to add limitations from part of claims 4 and 14 to claims 1 and 11, respectively, regarding “a via structure formed though edge plated PCB”.

Response to Arguments
Applicant’s arguments, see Pages 11-14, filed 18 January 2022, with respect to formality objections, claim rejections, & new matter issues have been fully considered and are persuasive in that the suggested amendments have been made (formality objections), the claims have been amended to avoid the cited art (claim rejections), and the priority was corrected from a Continuation to a Continuation-in-Part, as originally filed on 09/11/2020 (new matter, see App. Arg., Pg. 12).  The objections of the Specification & Drawings and the rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 11, the closest prior art references are:
Prendergast et al. – which discloses a neutron/gamma detector (¶167; ¶183) for single events (¶92) using readout circuits (14,15,16) on either side of a radiation sensor (2) in a rugged protective housing (Fig. 12; ¶202).  However, Prendergast et al. fails to disclose a metallic/metalized enclosure, it fails to disclose a cap comprising an edge plated printed circuit board (PCB) with a slot configured to mate with the enclosure, it fails to disclose soldering to hermetically seal the radiation sensor within the enclosure, and it fails to disclose a via structure formed through the edge plated PCB and configured to electrically couple the external and internal interfaces.

    PNG
    media_image1.png
    719
    1181
    media_image1.png
    Greyscale

Nakanishi et al. – which discloses a semiconductor package (Fig. 1a package 100) including a metallic enclosure (180d), a semiconductor device (120a,120b), an edge plated printed circuit board (PCB) (102), and circuitry for connecting inside (104a,104b) and outside (190,191) the package (100).  However, Nakanishi et al. fails to disclose a radiation detector module or radiation detector, it fails to disclose a radiation sensor, it fails to disclose readout electronics for radiation detection event signals, and it fails to disclose soldering to hermetically seal the radiation sensor within the enclosure, and it fails to disclose a via structure formed through the edge plated PCB and configured to electrically couple the external and internal interfaces.

    PNG
    media_image2.png
    486
    671
    media_image2.png
    Greyscale

Ahonen et al. – which discloses a sensor module (Abstract - superconducting device for measuring weak magnetic fields) including a vacuum sealed housing (C.6:L.4-14), a sensor (12), readout electronics (7), a cap comprising a printed circuit board (2), external interface (13), internal interface (C.6:L.46-66), and slots between the printed circuit board and the housing (PCB 2).  However, Ahonen et al. fails to disclose a radiation detector module, it fails to disclose a radiation sensor, it fails to disclose readout electronics for ionizing radiation event signals, and it fails to disclose a via structure formed through the edge plated PCB and configured to electrically couple the external and internal interfaces.

    PNG
    media_image3.png
    660
    407
    media_image3.png
    Greyscale

Perna et al. (US Pat. 4,994,673) – which discloses a ruggedized scintillation detector (Abstract – scintillation detector) including a metal casing (22), a scintillation crystal (14), a back cap (24) with an annular groove (34) and a welding flange (36), an optical window (26), and damping inserts (spring 40 cushion pad 44 shock absorbing boot 76) wherein the optical window (26) is hermetically sealed (C.4:L.53-55) to the metal casing (22) with solder (C.4:L.53-55).  However, Perna et al. fails to disclose a radiation detector module with a radiation sensor in a metallic enclosure, it fails to disclose readout electronics or any electronics, it fails to disclose a cap comprising internal and external interfaces and an edge plated printed circuit board, and it fails to disclose a via structure formed through the edge plated PCB and configured to electrically couple the external and internal interfaces.

    PNG
    media_image4.png
    483
    549
    media_image4.png
    Greyscale

Liang et al. (US Pat. 10,782,422 – parent application 15/953,105 for instant application) – which claims a system with a detector module configured to detect ionizing radiation, a parallel signal analyzer for measuring simultaneous spectroscopy output and dose rate output based on first and second measurement times. However, Liang et al. fails to claim a radiation detector module with a radiation sensor in a metallic enclosure, it fails to claim a cap comprising an internal interface configured to couple to the readout electronics and external interface configured to couple to a radiation detector and an edge plated printed circuit board (PCB) including a slot configured to mate with and hermetically seal the radiation sensor with the metallic and/or metalized enclosure, and it claim a via structure formed through the edge plated PCB and configured to electrically couple the external and internal interfaces.
Furthermore, there isn’t any teaching or motivation in the prior art for a radiation detector module (102a) (claim 1) or a method of forming a radiation detector module (claim 11) including a metallic and/or metalized enclosure (302/702), a radiation sensor (304) disposed within the enclosure (302/702), 

    PNG
    media_image5.png
    815
    1265
    media_image5.png
    Greyscale

readout electronics (306,311) configured for ionizing radiation (122) event signals, a cap (309,709) comprising internal interface (916) configured to couple to the readout electronics (306,311) and external interface (914) configured to couple to a radiation detector (101) and an edge plated printed circuit board (PCB) (709) including a slot (880) configured to mate with a planar edge of an open surface of the 

    PNG
    media_image6.png
    706
    1587
    media_image6.png
    Greyscale

enclosure (302,702), the slot (880) of the cap (709) is soldered to the planar edge of the enclosure (302,702) to hermetically seal the radiation sensor (304) within the enclosure, and a via structure (890) formed through the edge plated PCB and configured to electrically couple the external and internal interfaces, in combination with the other claimed elements.  Claims 2-10 and 12-20 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884